Citation Nr: 1409840	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  12-23 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for type II diabetes mellitus.

2.  Entitlement to service connection for left leg amputation below the knee secondary to type II diabetes mellitus.

3.  Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1972 to December 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.

The reopened claim of entitlement to service connection for diabetes and the claim for entitlement to service connection for left leg amputation secondary to diabetes are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a July 2005 rating decision, the VA RO denied the Veteran's claim for entitlement to service connection for type II diabetes mellitus.  The Veteran did not file an appeal or submit any new evidence within one year of the rating decision.  Thus, the rating decision became final.

2.  The evidence associated with the claims file subsequent to the July 2005 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable probability of substantiating the claim of entitlement to service connection for diabetes.

3.  The evidence of record does not show that the Veteran has hepatitis C that is etiologically related to service.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for diabetes has been submitted.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(c) (2013).

2.  The criteria for service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

The Board finds that VA's duty to notify the Veteran has been met.  The record reflects that prior to the initial adjudication of the Veteran's claims for service connection, the Veteran was mailed a letter in August 2010 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The August 2010 letter also provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of his claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006), and with respect to the elements of new and material evidence, and the reasons for the prior denial, Kent v. Nicholson, 20 Vet. App. 1 (2006).  

VA's duty to assist the Veteran has also been met.  Service treatment records, and identified VA treatment records have been associated with the claims file.  Neither the Veteran nor his representative has identified any outstanding medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  

With respect to the claim for entitlement to service connection for hepatitis C, the Board acknowledges that no VA medical examination or medical opinion has been obtained.  The VA must provide a VA medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the current disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has a current diagnosis of hepatitis C that was confirmed by RNA testing.  However, there is no evidence that the Veteran contracted hepatitis C during active duty service.  Further, the Veteran has not alleged that he contracted hepatitis C during active duty service.  Given the foregoing, examinations, and etiological opinions, need not be obtained.  McLendon, 20 Vet. App. 79; see also 38 C.F.R. § 3.159(c)(4) (2013); Wells v. Principi, 327 F.3d 1339, 1341 (Fed. Cir. 2002).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Reopen the Claim for Entitlement to Service Connection for Diabetes

The Veteran previously sought service connection for type II diabetes mellitus.  He filed his original claim for entitlement to service connection in April 2005.  A July 2005 rating decision denied the Veteran's claim on the basis that there was no evidence that diabetes was incurred in service, or that it manifested to a compensable degree within one year following discharge from active duty service.  At the time of this denial, service treatment records, VA treatment records, and a September 1983 VA examination addressing diabetes associated with a claim for pension benefits, were considered.  The Veteran did not submit a notice of disagreement.  Thus, the July 2005 rating decision became final one year after the RO mailed notice of the rating decision.  38 C.F.R. § 20.302, 20.1103 (2013).  The July 2005 rating decision is the last final denial of this claim.

The new evidence submitted since the July 2005 rating decision consists of VA treatment records, and a January 2011 statement of the Veteran in which he contended that his diabetes was the result of exposure to dangerous chemicals that occurred while he was stationed on Johnson Island in the Pacific.

The Veteran's statement that he was exposed to dangerous chemicals while stationed on Johnson Island now provides a theory that could establish service connection for diabetes by presumptive service connection if factually accurate.  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Veteran's statement thereby satisfies the low threshold requirement for new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The claim for service connection for diabetes is reopened.  

Service Connection for Hepatitis C

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 1507 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

A review of the Veteran's service treatment records shows no treatment for or complaints of hepatitis C.  In November 1975, the Veteran was afforded a separation examination.  In the Veteran's report of medical history, he specifically noted eye trouble, skin diseases, thyroid trouble, recent gain or loss of weight, recurrent back pain, and "trick" or locked knee.  Upon physical examination, the Veteran was evaluated as clinically normal.  

Post-service medical treatment records show a diagnosis of and treatment for hepatitis C beginning in December 2009.  In December 2009, the examiner noted that the Veteran had chronic hepatitis C, which was confirmed by hepatitis C RNA.  In January 2010, the Veteran was noted to have newly diagnosed liver cirrhosis, likely due to hepatitis C.  In May 2010, an examiner noted that the Veteran's cirrhosis was likely accelerated by a component of non-alcoholic fatty liver disease.  The Veteran continued to be treated for hepatitis C through 2012.  

Based on the evidence of record, the Board finds that service connection for hepatitis C is not warranted.  All the competent, credible, and probative evidence explains why the Veteran's hepatitis C is unrelated to active duty service.

While the Veteran might sincerely believe that his current disability is related to active duty service and lay persons are competent to provide opinions on some medical issues, the issue of whether the Veteran's hepatitis C is related to his active service falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  

Further, according to the evidence of record, the Veteran was not diagnosed with hepatitis C until December 2009, approximately 34 years after his separation from active service.  The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Nevertheless, the Board may consider the absence of any indication of a relevant medical complaint until so relatively long after service as one factor, just not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Mense v. Derwinski, 1 Vet. App. 354 (1991).  

Significantly, the Veteran has failed to submit any competent or credible lay or medical evidence that would substantiate his claim for service connection.  The Veteran has not articulated a theory or particular allegation of how or why is hepatitis C is related to service.  For instance, the Veteran has not described an in-service events, including any risk factors or activities that would have exposed him to the hepatitis C virus while in service.  The Veteran has simply presented a bare assertion that his hepatitis C infection is related to service.  Without anything more, there is no competent and credible lay or medical evidence of record that could serve to substantiate the Veteran's claim. The duty to assist is not a one-way street, See Wood v. Derwinski, 1 Vet. App. 190 (1991).  The Veteran must at least present  some reasonable shred of argument and/or evidence to substantiate his claim.    

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for hepatitis C is not warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
  



ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for diabetes is reopened.

Entitlement to service connection for hepatitis C is denied.


REMAND

The Board finds that additional development is required before the Veteran's claims for entitlement to service connection for diabetes and left leg amputation secondary to diabetes are decided.

As discussed above, the Veteran's statement regarding exposure to hazardous chemicals while serving on Johnson Island may provide a nexus sufficient to warrant service connection for diabetes provided the Veteran's account is factually accurate.  According to the Adjudication Procedures Manual, the Department of Defense has acknowledged that herbicides were stored in drums on Johnston Island in the north Pacific between April 1972 and September 1977.  (The Board acknowledges that what the Veteran calls "Johnson Island" is likely the same as "Johnston Island.")  However, military contractors were responsible for the inventory and few military personnel were actually involved with the direct handling of herbicides.  If a Veteran contends that he was exposed to hazardous chemicals while serving on Johnston Island, the RO should obtain verification of the exposure on a factual basis.  See MR21-1MR, Part IV, Subpart ii, Chapter 2, Second C, Paragraph 10(s).  In this case, the RO conducted no additional development after the Veteran's submitted the statement regarding his service on Johnson Island.  Thus, there is insufficient information for the Board to make a decision in this case.  The Board finds that the issue should be remanded for additional development.

As this issue is being remanded, current treatment records should be obtained before a decision is rendered.      

As the Veteran's claim for left leg amputation is dependent on a grant of service connection for diabetes, these issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  The appropriate remedy where there is an issue on appeal inextricably intertwined with a pending issue is to defer adjudication of the appellate issue until the issue pending has been adjudicated.  Id.  Thus, adjudication regarding entitlement to service connection for left leg amputation secondary to diabetes is deferred until completion of the action directed on remand.

Accordingly, the case is REMANDED for the following action:

1.  Copies of all outstanding treatment records, to include VA treatment records, and any other records identified by the Veteran should be obtained and added to the claims file.  

2.  The RO should undertake any additional development it determines to be warranted.  Specifically, the RO should request additional information from the Veteran regarding the factual nature of his exposure to hazardous chemicals at Johnson Island.  

3.  Then, the RO should readjudicate the Veteran's claims of entitlement to service connection for diabetes and entitlement to service connection for left leg amputation secondary to diabetes.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


